DETAILED ACTION
This Office action is a response to an application filed on 5/13/2020 wherein claims 1-7, 18, and 27 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 5, which depends on claim 1, the original disclosure fails to provide an enabling disclosure for “selecting a camping BWP for the terminal device randomly from the set of random access capable BWPs” as recited in claim 1 and “the camping BWP is selected in such a way that a BWP having a first radio quality is prioritized over a BWP having a second radio quality lower than the first radio quality” as recited by claim 5. According to claim 5, a camping BWP randomly selected from a set of BWPs is required to be also selected by selecting in such a way that a BWP having a first radio quality is prioritized over a BWP having a second radio quality lower than the first radio quality. Because “randomly” means “without method or conscious decision; indiscriminately” (see the attached randomly, the camping BWP is not guaranteed to be the same one that would be selected in such a way that a BWP having a first radio quality is prioritized over a BWP having a second radio quality lower than the first radio quality. Furthermore, if the camping BWP is selected in such a way that a BWP having a first radio quality is prioritized over a BWP having a second radio quality lower than the first radio quality, then the prioritization is not random and the selecting according to the prioritization is not random, either. A person of ordinary skill in the art would not know without undue experiment how to implement selecting operations of claim 5 so that the same camping BWP is selected when it is selected randomly and when it is selected in such a way that a BWP having a first radio quality is prioritized over a BWP having a second radio quality lower than the first radio quality.

Regarding claim 6, which depends on claim 1, the original disclosure fails to provide an enabling disclosure for “selecting a camping BWP for the terminal device randomly from the set of random access capable BWPs” as recited in claim 1 and “the camping BWP is selected in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration shorter than the first slot duration, when both BWPs have radio qualities lower than a radio quality threshold” as recited in claim 6. According to claim 6, a camping BWP randomly selected from a set of BWPs is required to be also selected by selecting in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration shorter than the first slot duration, when both BWPs have radio qualities lower than a radio quality threshold. Because “randomly” means “without method or conscious decision; indiscriminately” (see the attached document on the definition of “randomly”), if a camping BWP is selected randomly, the camping BWP is not guaranteed to be the same one that would be selected in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration shorter than the first slot duration, when both BWPs have radio qualities lower than a 

Regarding claim 7, which depends on claim 1, the original disclosure fails to provide an enabling disclosure for “selecting a camping BWP for the terminal device randomly from the set of random access capable BWPs” as recited in claim 1 and “the selecting is performed further based on a delay requirement, and the camping BWP is selected in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration longer than the first slot duration” as recited in claim 7. According to claim 7, a camping BWP randomly selected from a set of BWPs is required to be also selected by selecting in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration longer than the first slot duration. Because “randomly” means “without method or conscious decision; indiscriminately” (see the attached document on the definition of “randomly”), if a camping BWP is selected randomly, the camping BWP is not guaranteed to be the same one that would be selected in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration longer than the first slot duration. Furthermore, if the camping BWP is selected in such a way that a BWP having a first slot duration is prioritized over a BWP having a second slot duration longer than the first slot duration, then the prioritization is not random and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO 2011018025 A1, hereafter Guo) in view of Amuru et al. (US 20200344761 A1, hereafter Amuru). English translation of Guo is used for rejection.

Regarding claim 1, Guo discloses a method in a terminal device ((s503) UE) for load balancing across a plurality of frequencies ((s503) the CCs supported by the area CA Cel l), comprising:
	 determining ((s502) 5502. The access network node sends the CC camping priority information to the UE and the core network node... Alternatively, the access network node may also transmit the CC camping priority information to the UE through a public message, such as system broadcast information or a public paging message. (s503) S503. The UE uses the camping priority to select the camped CC after entering the idle state. That is, the UE first selects the CC with the highest priority among the CCs supported by the area CA Cel l to camp, that is, if the CA When Cel l supports multiple CCs at the same time, the CC with the highest priority is selected according to the CC camping priority information of the UE.; Hence the CCs supported by the area CA Cel l is determined by the UE to select the CC with the highest priority) a set of frequencies ((s503) the CCs supported by the area CA Cel l) that are random access capable ((s503) Note that the CCs supported by the area CA Cel l are i) access capable because the CCs are supported for camping access, and ii) random access capable because the camping access is performed randomly by selecting the camping CC per modulo 5 algorithm)); and
	 selecting ((s501) Specifically, the UE generates a specific CC camping priority information, and the following methods may be used: The access network node may generate CC camping priority information for the UE completely randomly. The access network node may use the modulus algorithm to generate CC camping priority information for the UE, and the modulo 5 algorithm is taken as an example. For example, according to the last digit of the IMSI of the UE and the modulo 5, the result is [0, 1, 2 , 3, 4] respectively correspond to the highest CC station priority is [0, 1, 2, 3, 4], the second highest priority is [1, 2, 3, 4, 0], and so on. (s503) S503. The UE uses the camping priority to select the camped CC after entering the idle state. That is, the UE first selects the CC with the highest priority among the CCs supported by the area CA Cel l to camp, that is, if the CA When Cel l supports multiple CCs at the same time, the CC with the highest priority is selected according to the CC camping priority information of the UE.) a camping frequency ((s503) the CC selected according to CC camping priority information) for the terminal device ((s501) UE) randomly ((s501) randomly, using the modulo 5 algorithm) from the set of frequencies ((s503) the CCs supported by the area CA Cel l). 
Guo does not disclose the plurality of frequencies is Band-Width Parts (BWPs) in a carrier; the set of frequencies is a set of BWPs in the carrier; the camping frequency is a camping BWP.
However, Amuru discloses a plurality of frequencies ([0002] The embodiments herein relate to a method and system for control resource sets and reference signals for the bandwidth parts used for single carrier wideband operations of users operating in future wireless systems.) is Band-Width Parts (BWPs) ([0002] bandwidth parts) in a carrier ([0002] single carrier); a set of frequencies ([0002] The embodiments herein relate to a method and system for control resource sets and reference signals for the bandwidth parts used for single carrier wideband operations of users operating in future wireless systems.) is a set of BWPs ([0002] bandwidth parts) in the carrier ([0002] single carrier); the camping frequency ([0094] Each UE must also be indicated which SS block is the default SS block (and default BW part) which it must use for its idle mode operations) is a camping BWP ([0094] default BW part for idle mode operations).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of frequencies and the set of frequencies of Guo to be bandwidth parts in a carrier as taught by Amuru and modify the camping frequency of Guo to be a camping BWP as taught by Amuru, in order to perform load balancing for idle mode (Amuru, [0094] default BW part for idle mode operations, [0101] Later on, for load balancing purposes, the network may decide to turn off SS block in BWP2, and may request UE2 change its default BWP location.; Guo, (s503) The UE uses the camping priority to select the camped CC after entering the idle state.) in future wireless systems (Amuru, [0002]).

Regarding claim 2, Guo further discloses the determining ((s502) 5502. The access network node sends the CC camping priority information to the UE and the core network node... Alternatively, the access network node may also transmit the CC camping priority information to the UE through a public message, such as system broadcast information or a public paging message. (s503) S503. The UE uses the camping priority to select the camped CC after entering the idle state. That is, the UE first selects the CC with the highest priority among the CCs supported by the area CA Cel l to camp, that is, if the CA When Cel l supports multiple CCs at the same time, the CC with the highest priority is selected according to the CC camping priority information of the UE.) comprises:
	 receiving ((s502) 5502. The access network node sends the CC camping priority information to the UE and the core network node... Alternatively, the access network node may also transmit the CC camping priority information to the UE through a public message, such as system broadcast information or a public paging message.) information ((s502) CC camping priority information) on the set of random access capable BWPs ((s503) the CCs supported by the area CA Cel l) via a system broadcast ((s502) system broadcast information). 

Regarding claim 3, Guo and Arumu disclose the set of frequencies that are random access capable is the set of BWPs in the carrier that are random access capable.
	Guo further discloses searching ((s502) 5502. The access network node sends the CC camping priority information to the UE and the core network node... Alternatively, the access network node may also transmit the CC camping priority information to the UE through a public message, such as system broadcast information or a public paging message. (s503) S503. The UE uses the camping priority to select the camped CC after entering the idle state. That is, the UE first selects the CC with the highest priority among the CCs supported by the area CA Cel l to camp, that is, if the CA When Cel l supports multiple CCs at the same time, the CC with the highest priority is selected according to the CC camping priority information of the UE.; Hence the CCs supported by the area CA Cel l is searched by the UE to select the CC with the highest priority) for the set of frequencies ((s503) the CCs supported by the area CA Cel l) that are random access capable ((s503) Note that the CCs supported by the area CA Cel l are i) access capable because the CCs are supported for camping access, and ii) random access capable because the camping access is performed randomly by selecting the camping CC per modulo 5 algorithm)). 

However, Arumu discloses an entire bandwidth ([0002] wideband) of the carrier ([0002] single carrier) comprises the set of BWPs ([0002] bandwidth parts) in the carrier ([0002] The embodiments herein relate to a method and system for control resource sets and reference signals for the bandwidth parts used for single carrier wideband operations of users operating in future wireless systems.).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the searching for the set of frequencies of Guo to comprise searching an entire bandwidth of the carrier for the set of BWPs in the carrier as taught by Amuru, in order to perform load balancing for idle mode (Amuru, [0094] default BW part for idle mode operations, [0101] Later on, for load balancing purposes, the network may decide to turn off SS block in BWP2, and may request UE2 change its default BWP location.; Guo, (s503) The UE uses the camping priority to select the camped CC after entering the idle state.) in future wireless systems using as many BWPs as possible (Amuru, [0002]).

Regarding claim 4, Guo and Amurau disclose the camping frequency is the camping BWP as in claim 1 above.
Guo further discloses the selecting ((s501) Specifically, the UE generates a specific CC camping priority information, and the following methods may be used: The access network node may generate CC camping priority information for the UE completely randomly. The access network node may use the modulus algorithm to generate CC camping priority information for the UE, and the modulo 5 algorithm is taken as an example. For example, according to the last digit of the IMSI of the UE and the modulo 5, the result is [0, 1, 2 , 3, 4] respectively correspond to the highest CC station priority is [0, 1, 2, 3, 4], the second highest priority is [1, 2, 3, 4, 0], and so on. (s503) S503. The UE uses the camping priority to select the camped CC after entering the idle state. That is, the UE first selects the CC with the highest priority among the CCs supported by the area CA Cel l to camp, that is, if the CA When Cel l supports multiple CCs at the same time, the CC with the highest priority is selected according to the CC camping priority information of the UE.) comprises:
	 selecting ((s501) Specifically, the UE generates a specific CC camping priority information, and the following methods may be used: The access network node may generate CC camping priority information for the UE completely randomly. The access network node may use the modulus algorithm to generate CC camping priority information for the UE, and the modulo 5 algorithm is taken as an example. For example, according to the last digit of the IMSI of the UE and the modulo 5, the result is [0, 1, 2 , 3, 4] respectively correspond to the highest CC station priority is [0, 1, 2, 3, 4], the second highest priority is [1, 2, 3, 4, 0], and so on.) the camping frequency ((s503) the CC selected according to CC camping priority information) based on an Area-Radio Network Temporary Identifier, an International Mobile Subscriber Identification ((s501) according to the last digit of the IMSI of the UE and the modulo 5), or a Service Architecture Evolution - Temporary Mobile Subscriber Identity. 

	Regarding claim 18, Guo discloses a method in a network device ((s502) access network node) for load balancing across a plurality of frequencies ((s503) the CCs supported by the area CA Cel l), comprising:
	 determining ((s501) The CC camping priority information generated by the access network node for the UE may be complete CC camping priority information. For example, the access network may base the total set of all CCs supported by one or more neighboring access network nodes according to different The UEs are prioritized to form a complete CC camping priority information. Or, for the sake of simplicity, the access network node may also arrange the partial CCs according to the CCs supported by the access network nodes in different areas according to different UEs. The access network node can obtain the CA and CC information supported by the access network nodes in different areas through the network configuration parameter, and the access network node can also notify each adjacent CA Cel and its supported CC information to the adjacent access. The network node, the neighboring access network node may allocate the CC camping priority information in the area according to the UE. The access network may also obtain CA Cel l and CC supported by the neighboring access network by using the information of the neighboring area access network reported by the UE.) a set of frequencies ((s501) the CCs supported by the access nodes in different areas according to different UEs) that are random access capable ((s503) Note that the CCs supported by the access nodes in different areas according to different UEs are i) access capable because the CCs are supported for camping access, and ii) random access capable because the camping access is performed randomly by selecting the camping CC per modulo 5 algorithm)); and
 transmitting ((s502) 5502. The access network node sends the CC camping priority information to the UE and the core network node... Alternatively, the access network node may also transmit the CC camping priority information to the UE through a public message, such as system broadcast information or a public paging message.) information ((s502) CC camping priority information) on the set of frequencies ((s503) the CCs supported by the area CA Cel l) via a system broadcast ((s502) system broadcast information).
 Guo does not disclose the plurality of frequencies is Band-Width Parts (BWPs) in a carrier; and the set of frequencies is a set of BWPs in the carrier.
However, Amuru discloses a plurality of frequencies ([0002] The embodiments herein relate to a method and system for control resource sets and reference signals for the bandwidth parts used for single carrier wideband operations of users operating in future wireless systems.) is Band-Width Parts (BWPs) ([0002] bandwidth parts) in a carrier ([0002] single carrier); and a set of frequencies ([0002] The embodiments herein relate to a method and system for control resource sets and reference signals for the bandwidth parts used for single carrier wideband operations of users operating in future wireless systems.) is a set of BWPs ([0002] bandwidth parts) in the carrier ([0002] single carrier).
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the plurality of frequencies and the set of frequencies of Guo to be bandwidth parts in a carrier as taught by Amuru, in order to perform load balancing for idle mode (Amuru, [0094] default BW part for idle mode operations, [0101] Later on, for load balancing purposes, the network may decide to turn off SS block in BWP2, and may request UE2 change its default BWP location.; Guo, (s503) The UE uses the camping priority to select the camped CC after entering the idle state.) in future wireless systems (Amuru, [0002]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Amuru, and in further view of Srinivasan et al. (WO 2016182531 A1, hereafter Srinivasan).
 
Regarding claim 27, Guo and Amurau disclose the method of claim 18 (see the rejection of claim 18 above). 
Guo further discloses a network device ((s502) access network node) comprising a transceiver ((905) (906) the sending unit 905, the receiving unit 906) and operative to perform the load balancing method of claim 18 (see the rejection of claim 18 above).
Guo and Amurau do not disclose the network device comprising a processor and a memory, the memory comprising instructions executable by the processor whereby the network device is operative to perform the load balancing method of claim 18. 
However, Srinivasan discloses a network device ([0053] a cellular base station) comprising a processor ([0053] one or more processors) and a memory ([0053] non-transitory computer- readable storage medium), the memory comprising instructions ([0053] instructions) executable by the processor ([0053] FIG. 5 illustrates functionality 500 of a cellular base station in accordance with an example. The functionality 500 can be implemented as a method or the functionality can be executed as instructions on a machine (e.g., by one or more processors), where the instructions are included on at least one non-transitory computer- readable storage medium.) whereby the network device is operative to perform a load balancing method (Abstract, Technology described herein relates to systems, methods, and computer readable media for load balancing of for idle-mode UEs across overlapping cells with multiple carrier frequencies.). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the network device of Srinivasan to perform the load balancing method as taught by Guo and Amuru, in order to perform load balancing for idle mode (Amuru, [0094] default BW part for idle mode operations, [0101] Later on, for load balancing purposes, the network may decide to turn off SS block in BWP2, and may request UE2 change its default BWP location.; Guo, (s503) The UE uses the camping priority to select the camped CC after entering the idle state.) in future wireless systems (Amuru, [0002]) using a flexible software based system (Srinivasan, Abstract, [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
4/15/2021